IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                         :   No. 2693 Disciplinary Docket No. 3
                                         :
JAMES KEVIN REED                         :   Board File No. C3-19-951
                                         :
                                         :   (Court of Appeals of Maryland, Misc.
                                         :   Docket AG No. 47, September Term,
                                         :   2019)
                                         :
                                         :   Attorney Registration No. 50075
                                         :
                                             (Out of State)


                                       ORDER

PER CURIAM
       AND NOW, this 28th day of February, 2020, having indicated that he has no

objection to the imposition of reciprocal discipline in this Commonwealth, James Kevin

Reed is disbarred from the practice of law in this Commonwealth. He shall comply with

all the provisions of Pa.R.D.E. 217.